Citation Nr: 0516634	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  00-09 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), on appeal 
from the initial determination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from June 1972 to 
February 1975.  His awards and decorations include the air 
medal.  

This matter arises from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which assigned a 10 percent disability 
evaluation for PTSD, after granting service connection for 
the same.  The veteran appealed the rating.  By a rating 
action dated in January 2002, the 10 percent disability 
rating was increased to 30 percent, from November 2001.

This matter was most recently remanded to the RO in September 
2003 for the purpose of obtaining additional evidence and 
curing certain due process deficiencies.  The matter was 
returned to the Board in May 2005 for final appellate 
consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Since the date of claim, the veteran's service-connected 
PTSD has resulted in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; panic attacks more than once a week; 
impairment of short-term memory; impairment in thinking and 
concentration; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

3.  The PTSD symptoms do not result in severe social and 
industrial impairment, or occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for PTSD, but 
no greater, has been demonstrated.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the 


claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

By a letter dated in February 2004, the RO advised the 
veteran of the essential elements of the VCAA.  The veteran 
was advised that VA would make reasonable efforts to help him 
get the evidence necessary to substantiate his claim for an 
increased rating, but that he must provide enough information 
so that VA could request any relevant records.  The veteran 
was advised of the evidence received.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  The RO also requested that 
the veteran send any evidence to VA that might be pertinent 
to the claim.  This letter provided the notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).

The March 2000 rating decision, April 2000 Statement of the 
Case (SOC), January 2002 Supplemental Statement of the Case 
(SSOC), and March 2005 SSOC collectively notified the veteran 
of the relevant laws and regulations and essentially advised 
him of the evidence necessary to substantiate his claim for 
an increased rating.  These documents also advised the 
veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Medical records have been obtained from the Alabama VA 
Medical Center, Los Angeles VAMC, and the Tuscaloosa VAMC.  
Records and reports were also received from the Social 
Security Administration.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  VA examinations were conducted in February 
2000 and November 2001.  The Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2004) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the claim was adjudicated in March 2000.  However, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the notice provided to the veteran 
in 2004 was not given prior to the first adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.  
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and the March 2005 SSOC was provided to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claim for an increased evaluation for PTSD originated 
from the RO decision that granted service connection for that 
disability.  The claim therefore stems from the initial 
rating assigned to that disability.  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, Diagnostic Code 9411 (2004).  A 10 percent evaluation may 
be assigned for occupational and social impairment due to 
mild or transient symptoms, which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or symptoms controlled by continuous 
medication.

A 30 percent rating may be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent rating may be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The next and highest rating, a 100 percent scheduler 
evaluation, contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2003).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships. GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The veteran filed a claim for service connection for PTSD in 
September 1999.  He asserts that his psychiatric problems 
interfere with this ability to work and maintain employment.  
He also contends that he has experienced marital and social 
difficulties as a result of his PTSD.

VA medical records document the veteran's ongoing treatment 
for PTSD.  The veteran was initially evaluated in August 
1999.  At that time, he complained of difficulty getting 
along with others.  He felt the symptoms of his PTSD had 
caused employment difficulties.  He reported that he had held 
over 70 jobs since his service discharge.  He attributed his 
divorce to his PTSD.  He also complained of problems with 
depression, anger management, nightmares, intrusive thoughts, 
and flashback.  The veteran was diagnosed as having severe, 
chronic PTSD resulting in social and industrial impairment.  
He was assigned a score of 45 on the GAF scale.  

An August 1999 psychiatric interview indicated that the 
veteran was alert with clear sensorium, full orientation, and 
intact memory functions.  His mood was anhedonic.  He denied 
suicidal or homicidal ideation.  There were no psychotic 
symptoms.  The veteran was diagnosed as having chronic PTSD.  
He was assigned a score of 50 on the GAF scale.  

Subsequent records dated between August 1999 and December 
2004 show that the symptoms of the veteran's PTSD neither 
significantly improved nor deteriorated.  A September 2000 
treatment report indicated that the veteran was working, but 
that he was having problems.  In May 2001, the veteran 
endorsed symptoms of nightmares, anger, depression, anxiety, 
and impaired concentration.  He indicated that he spent his 
free time with his son and in church and Bible study groups.  
Treatment notes dated in May 2003 indicated that the veteran 
was fully employed at a correctional facility, but that he 
continued to experience problems on the job.  He was 
cooperative and pleasant with normal spontaneous speech.  
There were no abnormal movements/tremors.  His mood was 
euthymic with a congruent affect.  He denied suicidal or 
homicidal ideation, audio hallucinations, visual 
hallucinations, or paranoia.  Insight and judgment were good.  
In March 2004, the veteran indicated that he remained very 
symptomatic.  He complained of recurrent and frequent panic 
attacks.  He said he had great difficulty controlling his 
anger.  He said he continued to experience flashbacks and 
nightmares.  He was not psychotic or disorganized.  His 
insight was good.  His depression appeared mild.

Also for consideration are the reports of VA psychiatric 
examinations conducted in February 2000 and November 2001.  
At the February 2000 psychiatric examination, the veteran 
complained of nightmares and flashbacks.  He said he 
preferred to be alone, and that he had difficulty with 
relationships.  He endorsed avoidance of things that reminded 
him of his military experiences, depression, and an 
exaggerated startle response.  The veteran's thought 
processes and thought content appeared to be within normal 
limits.  He denied hallucinations or delusions.  He also 
denied suicidal or homicidal ideation.  He indicated that he 
was capable of maintaining his personal hygiene.  He was 
fully oriented.  His long-term memory was intact, but his 
short-term memory and concentration seemed mildly impaired.  
The veteran's mood was mildly depressed.  His judgment was 
intact.  The diagnosis was PTSD, which was described as mild.  
A GAF score of 65 was assigned.

At the November 2001 VA examination, the veteran again 
complained of nightmares and flashbacks.  He said he easily 
became irritated and angry.  He denied hallucinations and 
suicidal or homicidal ideation.  Psychomotor functions were 
within normal limits.  The veteran described his mood as 
"bad."  His affect was constricted.  Memory was fair.  
There was no evidence of auditory hallucinations, visual 
hallucinations, or illusions.  He denied delusions, 
obsessions, and compulsions.  There was no loosening of 
association, flight of ideas, tangentiality, 
circumstantiality, or thought blocking.  He was oriented to 
time, person, and place.  Judgment and insight were fair.  
The diagnosis was moderately severe PTSD.  The veteran was 
assigned a score of 55 to 60 on the GAF scale.

Based on review of the evidence, the Board finds that a 
rating of 50 percent for the veteran's PTSD is appropriate.  
The evidence of record since the date of claim shows that the 
veteran was assigned a GAF score between 45 and 65.  This 
equates to an average GAF score of 55, which is indicative of 
moderate symptoms.  He also demonstrated occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; panic attacks more 
than once a week; impairment of short-term memory; impairment 
in thinking and concentration; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  The Board finds 
that this symptomatology more closely approximates the 
criteria to support a 50 percent disability rating for the 
entire appeal period.  See Fenderson.

However, the assignment of a disability rating in excess of 
50 percent for PTSD is not warranted.  The evidence does not 
show that the veteran's PTSD symptoms more closely 
approximate the criteria for the next higher rating, of 70 
percent.  The veteran's most recent GAF score was 55-60, 
which is indicative of only moderate symptoms.  There is also 
no evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and inability to establish and maintain effective 
relationships.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
PTSD.  There is also no objective evidence of that the 
veteran's PTSD has resulted in marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.


ORDER

Entitlement to a disability rating of 50 percent for PTSD is 
granted, subject to the criteria governing payment of 
monetary benefits.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


